Citation Nr: 0906915	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea associated with diabetes mellitus, type II, with 
nephropathy, hypertension, and erectile dysfunction.

2.  Entitlement to an initial, separate, compensable 
disability rating for diabetic nephropathy or hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  

In an April 2004 rating decision, the RO granted service 
connection for diabetes mellitus type II associated with 
herbicide exposure, and assigned the resulting disability a 
20 percent rating effective from December 23, 2003.

In an October 2004 rating decision, the RO in part denied a 
claim for service connection for obstructive sleep apnea, 
claimed as associated with diabetes mellitus, type II.  The 
Veteran perfected an appeal from that denial.  

In an April 2005 rating decision, the RO granted service 
connection for diabetic-related nephropathy with 
hypertension.  The RO evaluated the newly service-connected 
nephropathy with hypertension as zero percent disabling, 
effective June 30, 2004.  The Veteran perfected an appeal as 
to the zero percent rating assignment.

A further explanation is necessary for clarity in this case.  
In the April 2005 rating decision, the RO determined that the 
nephropathy with hypertension was related to the service-
connected diabetes mellitus, type II; and was part of the 
diabetes disease process.  The RO also determined that 
neither the nephropathy or hypertension, of themselves, 
warranted a separate compensable rating.  

As such, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 
and Note 1 following that code, the RO incorporated the newly 
service-connected disability (nephropathy with hypertension) 
with the already service-connected diabetes mellitus, type 
II.  From this point forward, the RO identified the service-
connected disability as "diabetes mellitus, type II with 
nephropathy and hypertension"; and the RO continued the 
previous disability rating of 20 percent for that 
comprehensive disability.  The Veteran perfected an appeal 
from that decision only as to the assignment of the 
noncompensable disability rating for the nephropathy with 
hypertension.

Subsequently, in a December 2006 rating decision, the RO 
granted service connection for erectile dysfunction, due to 
diabetes mellitus type II, and assigned that condition a zero 
percent rating effective from August 11, 2006.  For the same 
reasons as above, the RO recharacterized the service-
connected diabetes-related disability to include erectile 
dysfunction; thus, the disability now reads as "diabetes 
mellitus, type II, with nephropathy, hypertension, and 
erectile dysfunction", rated as 20 percent disabling, 
effective from December 23, 2003.  The Veteran did not appeal 
as to the rating for the erectile dysfunction.

In sum, the Veteran's perfected claim on appeal remains as to 
the initial noncompensable rating assigned for the 
nephropathy and the hypertension, even though this disability 
is presently included in the overall disability due to the 
diabetes disease process.  In effect, the Veteran is claiming 
entitlement to a separate compensable evaluation for the 
nephropathy and hypertension, as complications of the 
diabetes.  See Note 1 following 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Potentially, separate ratings could be assigned 
for one or both nephropathy and/or hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the Veteran submitted to the RO certain 
private medical records not previously on file and pertinent 
to the Veteran's claims on appeal.  In a transmittal 
statement, the Veteran indicated that he did not know that 
the provided evidence was not part of the evidence 
considered, and that he was forwarding the evidence to the RO 
for consideration.  On review of the package of medical 
records sent, it appears that the RO received this at about 
the same time the RO was certifying the appeal to the Board 
and transferring the records to the Board in Washington, D.C.  
This may explain why the RO did not issue a Supplemental 
Statement of the Case addressing the added records.  
Nonetheless, the RO has not considered this evidence.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The Veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2008).  

With respect to the claim for an initial compensable 
disability rating for diabetic nephropathy and hypertension, 
review of the claims file indicates that the service-
connected disability may have worsened since the last VA 
examination on the matter.  At the conclusion of the August 
2006 VA examination, the examiner concluded with a diagnosis 
that "for the claimant's claimed condition of nephropathy, 
there is no diagnosis because there is no pathology to render 
a diagnosis."  

Although that examiner found "no pathology", the additional 
medical evidence added to the claims file since the August 
2006 VA examination shows definite renal pathology; albeit, 
it is not clear to the lay reader as to which part of the 
Veteran's renal physiology this pertains.  Nevertheless, an 
examination is necessary to address this matter.  

That is, to the extent there is evidence that the nephropathy 
with hypertension condition has worsened since the last VA 
examination in 2006-which is shown to be the case-the 
Veteran is entitled to a new VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Prior to affording the Veteran with an examination on this 
matter, the RO should ensure that any other relevant records 
not on file are obtained.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following:

1.  Obtain copies of any VA or private 
treatment records not on file pertaining 
to the Veteran's nephropathy 
symptomatology/hypertension, as well as 
obstructive sleep apnea.

2.  Schedule the Veteran for a VA urinary-
renal system examination for compensation 
and pension purposes, to determine the 
nature and severity of his service- 
connected diabetic nephropathy and 
hypertension.

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, including all pertinent 
laboratory testing for evaluation of renal 
function; and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should provide a detailed 
review of the Veteran's current complaints 
regarding renal and hypertension symptoms; 
as well as findings as to the nature, 
extent, and severity of symptoms caused 
specifically by the service-connected 
diabetic nephropathy with hypertension 
alone; or aggravated by that disability. 

The examiner should identify any urinary-
renal system symptoms, to include 
renovascular hypertension, decreased 
glomular filtration rate, etcetera; and 
respective etiologies.  The examiner 
should identify any such symptoms arising 
etiologically from the service-connected 
diabetic nephropathy with hypertension, 
and distinguish those from any such 
symptoms arising from any other 
nonservice-connected conditions.

The examiner should specifically comment 
on whether, due to the Veteran's diabetic 
nephropathy with hypertension, any of the 
following conditions are present:

a. urinary tract infection; and if so, 
whether this requires long-term drug 
therapy or multiple hospitalizations per 
year (how many) or intermittent intensive 
management; or results in recurrent 
symptomatic infection requiring 
drainage/frequent hospitalizations (more 
than two) or continuous intensive 
management; and/or

b. renal dysfunction; and if so, results 
of associated laboratory tests of renal 
function, blood pressure findings; 
presence or history of any acute 
nephritis including pyelonephritis; 
presence of edema, generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss or 
limitation of exertion; or decreased 
function of other organ systems including 
cardiovascular.

3.  Then, following any additional 
development deemed appropriate by the 
AMC/RO, consider any additional evidence 
received subsequent to the RO's issuance 
of: the April 2005 Statement of the Case, 
with respect to the sleep apnea service 
connection claim; and the December 2006 
Supplemental Statement of the Case, with 
respect to the diabetic nephropathy with 
hypertension rating claim.   
Readjudicate these claims under review.  
If a benefit sought is not granted, issue 
the Veteran and his representative a 
Supplemental Statement of the Case.  Allow 
an appropriate period of time for the 
Veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

